Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                        FILED
                                                          Jun 29 2012, 9:28 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the                            CLERK
                                                                of the supreme court,
case.                                                           court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

WILLIAM S. FRANKEL, IV                           GREGORY F. ZOELLER
Wilkinson, Goeller, Modesitt,                    Attorney General of Indiana
 Wilkinson & Drummy, LLP
Terre Haute, Indiana                             RICHARD C. WEBSTER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

MICHAEL W. PINE, JR.,                            )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 84A01-1111-CR-588
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                      APPEAL FROM THE VIGO SUPERIOR COURT
                          The Honorable David R. Bolk, Judge
                            Cause No. 84D03-1007-FA-2341



                                       June 29, 2012


               MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
       Michael Pine appeals his sentence for dealing in methamphetamine as a class B

felony and three counts of neglect of a dependent as class C felonies. Pine raises one

issue which we revise and restate as whether his sentence is inappropriate in light of the

nature of the offense and the character of the offender. We affirm.

       The relevant facts follow.     On or about June 10, 2010, Pine manufactured

methamphetamine in his home in Vigo County, and the methamphetamine lab exploded

in the home and caused a fire and severe injuries to Pine, who was in a coma for six

weeks and suffered burns over forty percent of his body. Pine also endangered the lives

of his three minor dependents by having them in a location in which methamphetamine

was being manufactured, although his children were not harmed in the explosion or fire.

The State charged Pine with Count I, dealing in methamphetamine as a class A felony, as

well as Counts II-IV, neglect of a dependent as class C felonies. Pine and the State

subsequently entered into a plea agreement whereby Pine would plead guilty to the

lesser-included offense of dealing in methamphetamine as a class B felony, as well as to

the three counts of neglect of a dependent. Pursuant to the agreement, sentencing would

be left to the trial court’s discretion but the sentences would be ordered to run

concurrently.

       On October 17, 2011, the court held a change of plea hearing in which the court

accepted the plea agreement and Pine pled guilty pursuant thereto. The court proceeded

to sentencing and identified as aggravators that the victims were less than twelve years of

age and that the nature and circumstances of Pine’s acts were “by far the most egregious

meth lab case I have had in . . . the nine (9) years.”        The court noted that Pine

                                            1
“endangered not only himself, as he has the scars to, to prove that, but he clearly

endangered everyone in that house, including his wife and the three (3) children, one (1)

of whom was eleven (11) months of age . . . .” Transcript at 53. The court then

determined as mitigators Pine’s minimal criminal history, the hardship to his family, the

support he enjoyed from family and friends, and that he suffered burns on forty percent of

his body. The court sentenced Pine to ten years on Count I, with six years executed and

four years suspended to probation, and six years each on Counts II-IV to be served

concurrently; thus, Pine received an aggregate sentence of ten years with four years

suspended to probation.

       The issue is whether Pine’s sentence is inappropriate in light of the nature of the

offense and his character. Ind. Appellate Rule 7(B) provides that we “may revise a

sentence authorized by statute if, after due consideration of the trial court’s decision, [we

find] that the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” Under this rule, the burden is on the defendant to persuade the

appellate court that his or her sentence is inappropriate. Childress v. State, 848 N.E.2d

1073, 1080 (Ind. 2006). Pine argues that he sustained serious injuries and “will forever

be reminded of his crime and will pay the price for it day-in and day-out as he deals with

nerve damage and the pain of his burns and the scars that remain.” Appellant’s Brief at

5. Pine argues that it is “obvious” that he “does not want to waste his second chance at

life and he recognizes the responsibility he has to care for his family,” and he notes that

he has been living a sober lifestyle since his arrest, that he loves his children and worked

to be reunited after they were taken by Child Protective Services, and that, as a resident at

                                             2
the Freebirds Solution Center, he has been a leader for others battling addiction and

“became a peer leader to other residents of the program and was placed in the honors

dorm.” Id. at 5-6. The State argues that Pine’s “sentence is more than appropriate,”

noting that “[i]t is well known that [manufacturing methamphetamine] is a dangerous

enterprise involving volatile chemicals and the very real possibility of explosion and fire”

and that “[i]ndifferent to their safety, [Pine] callously exposed his family to this

dangerous illegal activity . . . .” Appellee’s Brief at 6. The State also argues that Pine

“manufactured methamphetamine, not for his personal use, but for money he could make

selling it.” Id.

       Our review of the nature of the offense reveals that Pine manufactured

methamphetamine in his home in which he lived with his wife and three children. In

June 2010, Pine’s house caught fire and Pine sustained bodily injuries as a result of an

explosion from his methamphetamine manufacturing activities.             Pine admitted at

sentencing that he was selling methamphetamine, noting that his manufacturing activities

were the result of “stupidity” and was driven by “[t]he money.” Transcript at 31.

       Our review of the character of the offender reveals that in 1999, Pine pled guilty to

resisting law enforcement as a class A misdemeanor after it was reduced from a class D

felony pursuant to a plea agreement.        In 2002, Pine pled guilty to driving while

suspended as a class A misdemeanor and disregarding signal as an infraction. Pine was

successful in reuniting his family after his children were initially removed by the

Department of Child Services by completing the Department’s program which included

random drug screens, parenting classes, substance abuse classes, and counseling.

                                             3
       Pine was originally charged with dealing in methamphetamine as a class A felony

and three class C felonies. Pine entered into a plea agreement in which he pled guilty to

the lesser-included offense of dealing in methamphetamine as a class B felony and the

three counts of neglect of a dependent as class C felonies. As part of the plea agreement

the State agreed that Pine’s sentences would be ordered to be served concurrently. At

sentencing, Pine was sentenced in accordance with the plea agreement to a total of six

years executed with an additional four years of probation. After due consideration, we

cannot say that Pine’s sentence is inappropriate in light of the nature of the offenses and

the character of the offender.

       For the foregoing reasons, we affirm Pine’s sentences for dealing in

methamphetamine as a class B felony and three counts of neglect of a dependent as class

C felonies.

       Affirmed.

BAKER, J., and KIRSCH, J., concur.




                                            4